DETAILED ACTION
Allowable Subject Matter
Claims 1, 3, 5, 7, 10, 11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The previously cited prior art fails to teach “the first light source located directly above the image collecting mechanism makes the first light beam vertically irradiated to the marked region of the substrate and blocked by a mark of the marked region to generate a marked orthographic projection on the image collecting mechanism, and makes the second light beam penetrate and irradiate the substrate and vertically irradiated to the image collecting mechanism to form transmitted light and the image collecting mechanism recognizing the mark according to the marked orthographic projection of the mark and the second light beam,” as recited in claim 1 and similarly recited in claim 19. Claims 3, 5, 7, 10, 11, 13-18, and 20 depend therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759